Title: General Orders, 4 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday 4th June 82.
                     Parole
                     C. Signs
                  
                  The detachment on the Lines is to be releived by entire Companies
                     of Light Infantry in rotation—all other Guards and Detachments (except the Water
                     Guard) are to be furnished by Corps as far as the nature of the service will
                     possibly admit.
                  All Guards and Detachments are to draw Provisions with their
                     Regiments sufficient to serve them during thier Tour if possible—when
                     Provisions will not keep the length of time they are detached for, or when
                     there is a probability of thier being victualed at any other Post, they are to
                     carry with them certificates shewing the time they have been victualed to with
                     their Regiments—And carry back to thier regiments Certificates shewing for
                     what time they have been victualed during their absence.
               